Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/293140, now abandoned, filed March 5, 2019, which is a continuation of US application 15/775501, now abandoned filed May 11, 2018, which is a national stage application of PCT/US2016/061337, filed November 10, 2016, which claims benefit of provisional applications 62/255352, filed November 13, 2015, and 62/225348, filed November 13, 2015.  Claims 1-26 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted January 15, 2021, is acknowledged wherein claims 3 and 7-24 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods involving specific oligosaccharides such as those described in table 2 in example 2 of the specification, does not reasonably provide enablement for all possible oligosaccharides having the composition described in the claims.  The specification does not make and use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  Claims 1-25 are directed to a method of treating an animal using a particular oligosaccharide therapeutic agent defined solely by the presence of alpha 1-3 and beta 1-3 linkages and oligosaccharides of at least three saccharides.  In order to be enabled for the full scope of the invention, one skilled in the art must reasonably be able to obtain oligosaccharide compositions reasonably representative of the full scope of claimed saccharides and use them in the claimed method.  Claim 26 is directed to a composition described as an animal feed comprising the same oligosaccharide composition.  Because this claim is modified by an intended use, the same considerations of enablement apply, namely that the composition should in fact be useful for the intended use.
	The state of the prior art:  A wide variety of oligosaccharides are used in the prior art as therapeutic agents.  However, according to the prior art, the biological effects of oligosaccharides depend on their specific structure and properties, and cannot be broadly generalized across all oligosaccharides.  For example, according to Holscher et al. (Reference included with PTO-892) properties including origin, chemical composition, physicochemical properties, and degree of polymerization can affect the microbial fermentation and therapeutic effects of dietary fibers. (p. 173 
	The relative skill of those in the art:  The relative skill of those in the art is high.
	The predictability or unpredictability of the art:  As discussed above, differences in structure and physicochemical properties of saccharides can affect their biological and therapeutic effects.  Although various prebiotic oligosaccharides and dietary fibers have been identified, those skilled in the art cannot generalize known biologically active saccharides to the extent of being able to broadly predict the biological activity of the wide scope of oligosaccharides claimed herein.
	The Breadth of the claims:  The claimed invention is directed to methods of treating an animal using an oligosaccharide.  According to p. 6 paragraph 42 of the specification as originally filed, the term “oligosaccharide” refers to any carbohydrate of two or more saccharide subunits.
	The amount of direction or guidance presented:  Applicant’s specification discloses a catalyst which can be used to assemble oligosaccharides from monosaccharides. (figures 2-13, pp. 135-136 of the specification as originally filed) A number of specific oligosaccharides were produced using this catalyst and tested for fermentability by various microbes. (pp. 137-138, figure 14 in the drawings) Applicant’s disclosure does not, however, provide a method for generalizing to all possible combinations of glycosidic linkages and specific monosaccharides which are encompassed within the scope of the claims.
The presence or absence of working examples: As discussed above, examples are provided of the fermentability of specific oligosaccharides by specific microorganisms, but these examples cannot be generalized to the full scope of structures claimed.
The quantity of experimentation necessary:  In order to practice the full scope of the claimed invention for all possible oligosaccharides having at least 10% of alpha 1,3 and beta 1,3 linkages, regardless of other structural considerations, one of ordinary skill in the art would have needed to undertake extensive research further correlating the structure of oligosaccharides with their biological effects.  The scope of this effort would be extensive and unpredictable, constituting an undue burden in order to practice the claimed invention.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the scope of the claims and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention for the full scope of all saccharides falling within the claimed structural limitations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 16, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the The base claim 1 from which these claims depend requires that at least 10% of the oligosaccharide linkages be alpha 1,3 linkages and at least 10% be beta 1,3 linkages.  However, the dependent claims describe a range of percentages for these linkages which can go as low as 1% each.  Therefore the base claims fail to include the lower limit of 10% recited in the base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 10, 12-15, and 18-26 are rejected under 35 U.S.C. 103 as being obvious over Geremia et al. (US pre-grant publication 2016/0007642, cited in PTO-892)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 
	The claimed invention is directed to method of treating a disease comprising administering to an animal a composition which is an oligosaccharide composition wherein at least 10 wt% of the composition has a degree of polymerization of at least 3.  The claims also require that at least 10 percent of the glycosidic linkages in the oligosaccharide composition be each of alpha-1,3 and beta-1,3 linkages.
	Geremia et al. discloses that oligosaccharides can interact favorably with human and animal gut microbiota, and are advantageously incorporated into human food, or feeds for animals such as swine and poultry. (p. 1 paragraphs 3-6) Geremia et al. furthermore discloses methods of producing oligosaccharide compositions and functionalized oligosaccharides using catalysts to polymerize sugars including glucose, galactose, lactose, xylose, maltose, mannose, and others, to produce oligosaccharides for applications including nutrition in humans and animals. (p. 1 paragraph 9) alpha-1,4 bonds in the starting material are converted to non-alpha-1,4 bonds including alpha- and beta- 1,6 bonds. (p. 2 paragraph 18) Catalysts disclosed for use in this invention include ones which are the same as those disclosed in the instant specification as resulting in products falling within the claimed scope. (pp. 11-12) In a preferred embodiment the oligosaccharide product has a content of dp2 saccharides of 2% or less by weight, which would necessitate the rest of the composition (i.e. 98% or greater by weight) being of dp3 or higher. (p. 48 paragraph 894) Geremia et al. does not specifically disclose an animal feed composition comprising said oligosaccharides or a method of administering such a feed to an animal such as a chicken or swine.  Geremia et al. furthermore does not specifically disclose contents of alpha-1,3 and beta-1,3 glycosidic bonds of 10% or greater in the composition.

	With respect to the content of alpha-1,3 and beta-1,3 linkages in the composition, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce the oligosaccharide composition having these contents of these specific linkages, because Geremia et al. specifically identifies alpha-1,3 and beta-1,3 linkages as ones that should be present.  Determining the optimal amount of these bonds so as to arrive at an amount within the broad scope recited in the claim is within the skill of one of ordinary skill in the art.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 1, 3, 7, 9, 12-14, 18-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (Reference included with PTO-892)
The claimed invention is directed to method of treating a disease comprising administering to an animal a composition which is an oligosaccharide composition wherein at least 10 wt% of the composition has a degree of polymerization of at least 3.  The claims also require that at least 10 percent of the glycosidic linkages in the oligosaccharide composition be each of alpha-1,3 and beta-1,3 linkages.

It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the hexasaccharide described by Ning et al. to a human or nonhuman animal in need of treatment for cancer.  One of ordinary skill in the art at the time of the invention would have been motivated to do so and would have reasonably expected success because Ning et al. discloses that these compounds exert a useful therapeutic effect.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-15, 19, 21, 22, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 27-33, 35, and 36 of copending Application No. 15/546508 (reference application, published as US pre-grant publication 2018/0000146, cited in PTO-892, herein referred to as ‘508). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘508 anticipate or render obvious the claimed invention.  Specifically, base claims 16 and 17 of ‘508 claim a method of modulating short chain fatty acid 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8-15, 18, 19, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 11, and 15-18 of U.S. Patent No. 10849337. (Cited in PTO-892, herein referred to as ‘337) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘337 anticipate or render obvious the claimed invention.  Specifically, base claims 1 and 11 of ‘337 claim an animal feed comprising a gluco-oligosaccharide composition having a glycosidic linkage distribution significantly overlapping the distribution recited in the instant claims.  While this distribution allows for amounts of alpha-1,3 and beta-1,3 linkages which are below 10%, the ranges recited significantly overlap the claimed ranges, and therefore render them obvious.  Claims 1 and 11 of ‘337 further require a content of at least 50% of oligosaccahrides having a degree of polymerization of at least 3.  Claims 5-8 and 15-18 define the composition as poultry or swine feed.  While the claims of ‘337 do not specifically claim methods of treating disease, the part if the disclosure of ‘337 supporting claims drawn to animal feeds indicates that these feeds can be fed to .

Claims 1, 3-7, 9, 10, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-19 of copending Application No. 17/444063 (reference application, unpublished, cited in PTO-892, herein referred to as ‘063). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘063 render the claimed invention obvious.
Specifically, claim 1 of ‘063 claims a method of making a prebiotic oligosaccharide and claim 12 of ‘063 further defines the oligosaccharide as one of those recited in instant claims 9 and 10.  Claims 13-15 of ‘063 further specify a composition of glycosidic linkages as recited in instant claims 1, 7, and 8.  Claims 16-19 of ‘063 claim methods of increasing short-chain fatty acid production and modifying the production of butyrate in a human animal comprising administering these compositions to said human.  While the claims of ‘063 do not specifically claim a method of treating disease, the specification of ‘063 as originally filed (e.g. paragraph 33) discloses that modulating populations of beneficial bacteria (e.g. a prebiotic effect) can have anti-inflammatory and anticarcinogenic effects, and is therefore a method of treating disease.  Paragraph 345 of the specification of ‘063 further discloses that the prebiotic effect can include decreased cholesterol and decreased risk of cardiovascular disease and colon cancer.  Therefore looking to the portions of the specification which support the claims of ‘063, it would have .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/6/2021